Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly report of Allion Healthcare, Inc. on Form 10-Q for the period ended September 30, 2007 as filed with the Securities and Exchange Commission on the date hereof, each of the undersigned, in the capacities and on the date indicated below, hereby certifies pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to his knowledge: (i) The report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (ii) The information contained in the report fairly presents, in all material respects, the financial condition and results of operations of Allion Healthcare, Inc. Dated:November 9, 2007 /S/ Michael P. Moran Michael P. Moran Chief Executive Officer /S/ Stephen A. Maggio Stephen A. Maggio Interim Chief Financial Officer
